
	
		V
		111th CONGRESS
		1st Session
		H. R. 2671
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Himes introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of the department in which the
		  Coast Guard is operating to issue a certificate of documentation with a
		  coastwise endorsement for the vessel M/V GEYSIR.
	
	
		1.Coastwise endorsement
			 restoredNotwithstanding
			 sections 12112 and 12132 of title 46, United States Code, the Secretary of the
			 department in which the Coast Guard is operating may issue a certificate of
			 documentation with a coastwise endorsement for the M/V GEYSIR (United States
			 official number 622178).
		
